DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
No amendment to the claims is made.
Previous prior art rejection is maintained since Applicant’s arguments are not persuasive. See the response to arguments below.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant argues Frolov does not disclose waveguides such as common type of optical waveguides including optical fiber waveguides, transparent dielectric waveguides made of plastic and glass, liquid light guides and liquid waveguides as defined by Wikipedia, because Frolov discloses conducting grid, made of nanoparticle silver ink, that reflect light to allows more light rays to proceed to the photovoltaic device. And nothing provided by Wikipedia would encompass a reflective surface, mirror, or metal wire that causes optical waves to be reflect from a surface rather than being guided internally through the material itself.
The examiner replies that a claimed invention is examined according to the claims, and the claimed limitation is interpreted according to the filed disclosure of the application, and not according to Wikipedia. Nothing in Applicant’s disclosure directs to a waveguide to be an optical fiber, transparent dielectric waveguides made of plastic and glass, liquid light guides and liquid waveguides as defined by Wikipedia. Applicant explicitly claims the waveguides include silver, or a reflective material. Applicant shows waveguides (16) to be a solid structure extending through the resin (14, see fig. 1) and explicitly describes the waveguides scattering light out of the waveguide (see [0036]). Scattering light is reflecting light. There is no where Applicant discloses the claimed waveguide causes waves to be guided internally through the material itself like an optical fiber, transparent dielectric waveguide made of plastic and glass, liquid light guides and liquid waveguides as defined by Wikipedia and as argued by Applicant. Waveguide literally means a structure that is for guiding wave/light. Frolov explicitly discloses the metal grid will reflect and redirect light rays away from the metal grid, thereby reducing optical losses ([0068]). Reflecting and redirecting light is guiding light.

Applicant argues that the claimed invention requires that the resin include waveguides having a core with silver nanoparticles distributed therein, and a solid metal grid made of silver nanoparticles is different from nanoparticles distributed in the core of a waveguide, because any nanoparticles making up the grid are definitely not distributed in the core of a resin waveguide as required the claims. Applicant then concludes that this arrangement does not satisfy the express limitation of the claims requiring nanoparticles to be distributed in the core of the resin waveguide, but the nanoparticles of Frolov are not distributed in any other themselves in a unitary structure such as the wire. 
The examiner replies that Applicant does not claim nor disclose resin waveguides. Applicant explicitly claims “the resin defines a series of waveguides that extend through the resin normally relative to the surface and include a core having a plurality of silver nanoparticles distributed therein” in lines 3-5 of claim 1. Applicant explicitly shows and describes that waveguides (16) formed in the resin (14), wherein the waveguides (16) include a core having a plurality of silver nanoparticles therein (see claim 1 and [0008]). The waveguides (16) including silver nanoparticles are not resin waveguide as argued by Applicant, but a structure includes conductive material and functions as scattering light out of the structure. Furthermore, Applicant describes the waveguides (16) directly over a silicon solar cell surface (12, fig. 1A, [0010]). A solar cell requires electrodes to conduct generated charges in the semiconductor layer such as silicon. Even though Applicant using the term “waveguides” to describe a structure including conductive metal material in connect with contact (18) and functioning as scattering light or redirect light, and Frolov uses the term “grid” described a structure include a conductive material and functioning as scattering light, or reflecting and redirecting light. The “waveguides” claimed and disclosed by Applicant are structurally and functionally equivalent the “grids” described by Frolov. Using different terminology from Applicant does not mean the reference does not describe the claimed structure. Furthermore, Applicant has not provided any subjective evidence that a structure made of silver nanoparticles does not have silver nanoparticles distributed therein at the center (or the core) of the structure.

Applicant cites Stratoflex, Inc. v. Aeroquip corp. and Schenck v. Nortron Corp. and argues that commercial availability of one element of the invention is not sufficient to encourage its specific combination with the rest of the claimed invention as required by KSR and Okada discloses that silver nanoparticles exists and does not disclose that they can or should be embedded in a resin and distributed in the core of any optical waveguide.
The examiner replies that using something that is readily available without going through complicated process to make would motivate one of ordinary skill in the art. In addition to such motivation, the modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Okada also disclose the silver nanoparticles are used for a structure embedded in and extending through a resin (202, see fig. 1b, 4th paragraph under Description-of-embodiments in page 2). Since silver is a reflective material, the structure of Okada will guide wave/light. However, Okada is not relied upon for the function of the embedded structure. 

Applicant argues that the combination of Frolov and Okada is legally improper, because the examiner must show the prior art discloses the suitability of and intended use and Okada does not disclose the nanoparticles distributed in a resin will operate as an optical waveguide. 
The examiner replies that silver is a reflective material, it will guide the wave/light by reflecting and redirecting the wave/light. As explained above, the “waveguides” claimed and disclosed by Applicant are structurally and functionally equivalent to the “grids” described by Frolov. Using different terminology from Applicant does not mean the reference does not describe the claimed structure. Okada is not relied upon for teaching the optical waveguide, but for teaching a material, e.g. silver, that is suggested by Frolov. Both Frolov and Okada teaches the silver, more specifically silver nanoparticles, are use as electrode/grid. The silver will reflect and redirect light, or guiding wave/light.

Applicant argues the prior art teaches away from the claimed invention because Applicant used nanoparticles distributed in a resin to improve the characteristic of a waveguide that allows light to concentrate through the depth of the resin substrate, and Frolov teaches the silver wires embedded in a resin will reflect light. Applicant then concludes reflecting light results contrary to the use employed in the present invention and would discourage one of skill from using a reflective substance when transmittance is needed. 
The examiner replies that Applicant does not disclose nor claim the waveguide allow light to concentrate through the depth of the resin. Applicant explicitly discloses the waveguide is for scattering light (see [0031] and [0036] of Applicant’s specification). Scattering light is reflecting light. Frolov explicitly teaches “nonblocking reflecting grids, may be used to improve optical transmission through an electro-optical device”… “When one of such substrates is attached to the top surface of the electro-optic device, its nonblocking reflecting grid will reflect and redirect light rays away from the metal grid, thereby reducing optical losses. Nonblocking reflecting grids may be produced from any reflecting material, including conducting materials” (see [0068]). Even though Frolov uses different words to describe how the light is guided by the metal grid, e.g. by reflecting and redirecting, Frolov teaches the same characteristic of the waveguide, reflecting and redirecting light to improve optical transmission.
Accordingly, Applicant’s arguments are not persuasive to overcome the rejection. Therefore, the rejection is maintained. Below is the copy of the previous rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. (US 2009/0221111) in view of Okada (WO 2010/050318, see English translation).
Regarding claim 1, Frolov et al. discloses a solar cell (fig. 13 and [0058] or fig. 17 and [0062]) comprising: 
a surface (or the upper surface of photovoltaic module 1340 in fig. 13, or 1720 in fig. 17) having a series of contacts (1330 in fig. 13 or 1725 in fig. 17) thereon; and 
a resin (see substrate 1310 in fig. 13 or substrate 1710 in fig. 17 made of polymer as described in [0043]) cast over the surface (or the upper surface of module 1340 or module 1720) and the series of contacts (1330 or 1725, see figs. 13 or 17); 
wherein the resin (1310 or 1710) defines a series of waveguides (see grids 1320 or 1711 in fig. 17, also see fig. 8 as Frolov et al. shows the grids 715 functions as waveguides) that extend in the resin (1310 or 1710) normally relative to the surface and include a core (or the grids embedded in the resin and surrounded by the resin) made of low electrical resistance material such as silver inks ([0043]).
Frolov et al. discloses the waveguides formed in the groove of the resin (or polymer substrate 1910) by using nanoparticle ink (1930, fig. 19, [0064]). 
Frolov et al. does not explicitly disclose the silver ink includes plurality of silver nanoparticles distributed therein, nor do they teach the waveguides (or metal grids) extending through the resin.
Okada discloses commercially available silver nanoparticle ink (e.g. L-Ag1T manufactured by ULVAC Material Co., Ltd) including a plurality of nanoparticles distributed/dispersed (see second paragraph under Example 2 in page 6). Okada also teaches a transparent electrically conductive substrate having the waveguides (or grid/metal electrode 203) extending through a resin (or transparent insulating film 202 made of transparent resin material, fig. 1b, see 4th paragraph under Description-of-Embodiments in page 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Frolov et al. by using silver nanoparticle ink including a plurality of silver nanoparticles distributed therein as taught by Okada, because Okada discloses such silver nanoparticle ink is commercially available. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of Frolov et al. by using the transparent conductive substrate having the waveguides (or the grid) extending through a resin as taught by Okada, because Okada such substrate would achieve both high transmittance and low resistivity and therefore has excellent properties (see abstract of Okada).

Regarding claim 2, modified Frolov et al. discloses a solar cell as in claim 1, wherein Frolov et al. discloses the series of contacts (1330 or 1725) are adhesive, e.g. solders and conductive epoxy ([0058] and [0062]). 
Modified Frolov et al. does not teach the series of waveguides (or grids 1320 or 1711) is in misalignment with the series of contacts (or solder or conductive epoxy pumps 1330 or 1725) in figs. 13 or 17.
However, Frolov et al. discloses arranging adhesive (1516 in fig. 15, 1616 in fig. 16, or 1940 in fig. 19) in misalignment with the series of contacts (or grid 1515 in fig. 15, 1615 in fig. 16 or 1930 in fig. 19).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Frolov et al. by arranging the series of contacts (or solder pumps and conductive epoxy 1330 or 1725, or adhesive) in figs. 13 and 17 of Frolov et al. in misalignment with the series of waveguides (or grids 1320 or 1711), because Frolov et al. suggests arranging the adhesive in figs. 15-16 and 19 in misalignment with the series  of waveguides (or grids 1320 or 1711). Such modification is a mere rearrangement of parts that would not modify the operation of the solar cell, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 3, modified Frolov et al. discloses a solar cell as in claim 1 above, wherein Frolov et al. shows the series of waveguides (or grid 1320 or 1711) are aligned in alignment with the plurality of series of contacts (1330 or 1725, see figs. 13 and 17).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Frolov et al. (US 2009/0221111) as applied to claim 1 above, in view of Moyer (WO 2017/100516).
Regarding claim 4, modified Frolov et al. discloses a solar cell as in claim 1 above, wherein Frolov et al. discloses using silver nanoparticle ink (see claim 1 above).
Modified Frolov et al. does not disclose the silver nanoparticles comprise AgSbF6.  
Moyer discloses including inorganic additive such as AgSbF6 ([00048]) in a silver conductive composition ([00027]) to provide a conductive composition that exhibits an excellent set of properties to improve efficiency in converting light energy into electrical energy in solar cell ([00044]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the conductive nanoparticle ink/composition of modified Frolov et al. by adding the inorganic additive such as AgSbF6 as taught by Moyer, because Moyer teaches such addition would provide a conductive composition that exhibits an excellent set of properties to improve efficiency in converting light energy into electrical energy in solar cell. In such modification, the silver nanoparticles will comprise AgSbF6 because the silver nanoparticle ink/composition comprises AgSbF6. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Frolov et al. (US 2009/0221111) as applied to claim 1 above, in view of Magdassi et al. (US 2012/0204950).
Regarding claims 5 and 7, modified Frolov et al. solar cell as in claim 1 above, wherein Frolov et al. discloses using silver ink (see claim 1 above).
Modified Frolov et al. does not disclose the silver ink including the silver nanoparticles having a diameter of between 10 and 50 nanometers (or claim 5), nor do they teach a concentration of the plurality of silver nanoparticles in the core comprises between 0.1 and 0.5 percent by weight.
Magdassi et al. discloses a silver ink including the silver nanoparticles having a diameter of 5-20nm and a concentration of 0.5wt% (see [0140]). Magdassi et al. teaches such silver ink would form a conductive film of closely packed silver particles ([01444]) thereby resulting in high electrical conductivity ([0077]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Frolov et al. by using silver ink comprising silver particles having a diameter of 5-20 nm and a concentration of 0.5wt% as taught by Magdassi et al., because Magdassi et al. teaches such ink would form a conductive film with closely packed silver particles which results in high electrical conductivity. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 10-20nm in the ranges 5-20nm disclosed by Magdassi et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Frolov et al. (US 2009/0221111) as applied to claim 1 above, in view of Cheng et al. (US 2015/0333195) 
Regarding claim 6, modified Frolov et al. discloses a solar cell as in claim 1 above, wherein Frolov et al. discloses using an optical adhesive (1940) such as EVA in addition with the polymer substrate (1910, see [0064]).
Modified Frolov et al. does not disclose the resin comprises a polymerized blend of polydimethylsiloxane and an optical adhesive.  
Cheng et al. teaches using mixed EVA and PDMS (or polydimethylsiloxane) to form an optical layer ([0044]). Cheng et al. also teaches PDMS is inert, non-toxic and non-flammable material, has an optical transparency characteristic, good light transmission, good biocompatibility and easily engagement with a variety of materials at room temperature, high structural flexibility due to lower Young’s module; and EVA has the advantages of durability, high adhesion strength, high transparency, low shrinkage, contributes to the highest efficiency performance of solar cell module ([0039]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Frolov et al. by using the resin comprising mixed EVA and PDMS (or polydimethylsiloxane) as taught by Cheng et al. such that the resin comprises a polymerized blend of polydimethylsiloxane (PDMS) and an optical adhesive of EVA, because Frolov et al. teaches combining a polymer and EVA and Cheng et al. also teaches PDMS is inert, non-toxic and non-flammable material, has an optical transparency characteristic, good light transmission, good biocompatibility and easily engagement with a variety of materials at room temperature, high structural flexibility due to lower Young’s module; and EVA has the advantages of durability, high adhesion strength, high transparency, low shrinkage, contributes to the highest efficiency performance of solar cell module. 
In addition, one of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate PDMS and EVA and to combine them into a resin comprising a polymerized blend of polydimethylsiloxane (PDMS) and an optical adhesive of EVA, along with their function and benefits, where doing so is technically feasible and would improve the solar cell.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726